MAJOR, Circuit Judge
(concurring).
I agree to and concur in the result reached by Judge Schnackenberg. In doing so, I must admit I am motivated to some extent by the practical aspects of the situation. This proceeding has been in court for almost twenty years, and a great deal of ill feeling has been engendered. An affirmance of the order appealed from would mean that each claim would be for trial and decision on its own merits. This in all probability would require many more years of litigation. More than that, in my view, the lien claimants under the terms of the compromise are in all likelihood better off than if the compromise is vacated and set aside. They evidently so thought, because, although given notice and opportunity to do so, not a single one appeared and entered objections to the compromise, and no lien claimant is objecting here. They were all notified to obtain counsel if they so desired and most of them had counsel during the negotiations which led to the compromise with Woodmar. The record does not reveal, in my view, that the lien claimants were ignorant of their rights or that they acted other than in a manner which they considered best for them under the circumstances. Such being the case, this court as well as the district court should attempt to terminate this prolonged and vexatious litigation.